DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.
	Claims 1, 3-4, 6-8, 10-11, 13-18, and 20 are amended as filed on 07/23/2021.

Claim Objections
Claims 3 and 13 are objected to because of the following informalities: they contain the limitation “a tag indicating the which event sequences are available”.  The limitation contains grammatical incorrectness and appropriate correction is required.

Claims 8 and 18 are objected to because of the following informalities: they contain the limitation “which is different that the first language”.  The limitation contains grammatical incorrectness and appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-7, 9, 11-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neymotin et al. (Pre-Grant Publication No. US 2016/0071546 A1), hereinafter Neymotin.

2.	With respect to claims 1 and 11, Neymotin taught a method comprising: receiving, by a server, a plurality of electronic video files, each electronic video file corresponding to a different event sequence (0009, lines 1-9, where the different threads are the different event sequences); displaying and playing on an electronic device, by the server, a first electronic video file corresponding to a first event sequence (0009, where the first thread is the first even sequence); while displaying a first electronic video file on the electronic device and during a time period when a selection of at least a second event sequence can be made, displaying, by the server, on a predetermined display portion of a display of the electronic device, an interactive graphical component comprising options for selecting at least a second event sequence, the time period being a predetermined period of time preceding a time point in the first electronic video file (0009, lines 1-9, the selection is of the options for 

3.	As for claims 2 and 12, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught wherein the first electronic video file corresponds to a default event sequence (0046, where the screenplay begins on one character which would be the user’s default character). 

3.	As for claims 3 and 13, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught embedding, by the server, a tag indicating which event sequences are available for selection at time point (0050, where the time tag indicates the synchronization with the plurality of available event sequences, which thus, indicates a plurality of event sequences available at that time point under broadest reasonable interpretation); detecting, by the server, the tag embedded in the first electronic video file while playing the first electronic video file (0050, where this is given in order to perform the synchronization); and displaying, by the server, the interactive 

4.	As for claims 4 and 14, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught detecting, by the server, a tag embedded in the first electronic video file indicating which event sequences are available for selection at the time point (0050, where the time tag indicates the synchronization with the plurality of available event sequences, which thus, indicates a plurality of event sequences available at that time point under broadest reasonable interpretation); and pausing, by the server, playing of the first electronic video file and displaying the interactive graphical component (claim 6, item a, the play/pause).

5.	As for claims 5 and 15, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught displaying, by the server, the interactive graphical component for a limited amount of time (0009, where for a limited time is not defined and is thus given under broadest reasonable interpretation.  For example, if the interactive graphical component was displayed the entire time that the device was powered on, and not displayed when the device was powered off, it would still have only been displayed for a limited amount of time).

6.	As for claims 6 and 16, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught displaying and playing, by the server, the second electronic video file from beginning of the second electronic video file (0009, 

7.	As for claims 7 and 17, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught at another time point during display and playing of the second electronic video file, displaying, by the server, the interactive graphical component comprising options for selection of at least a third event sequence (0009, where the options are required in order for a user to be able to selected between the different videos in real-time.  See also the switching selection of 0030).

8.	As for claims 9 and 19, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught wherein each electronic video file comprises an image sequence, a soundtrack, and a subtitle (0009, where the image and sound are given for a video media experience and the subtitles can also be added in accordance with the added text of 0071).

9.	As for claims 10 and 20, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught receiving, by the server, the user's selection of the new event sequence via (a) sensing body movement, (b) receiving a remote control signal, (c) sensing touch on a touch screen, (d) voice control, (e) emotion control or (f) haptic control (0011 & claim 4, where the head tracking is the body movement, where the motion controller is the remote control, where the voice and touchpad can be .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neymotin, and further in view of Official Notice.

10.	As for claims 8 and 18, they are rejected on the same basis as claims 1 and 11 (respectively).  However, while Neymotin did switch between different video files (0009), Neymotin did not explicitly state wherein the first electronic video file contains dialog in a first language and the second electronic video file contains dialog in a second language which is different that the first language.  On the other hand, the examiner gives official notice that displaying video files in different languages was well known and therefore, it .

Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive.

11.	The applicant argues on page 10 that “Unlike the present invention, the Neymotin system requires much more processing power to play parallel video files and allow a user to switch between the video files at any given moment. Also, the simultaneous streaming uses much more bandwidth. In the present invention, the electronic video files are invoked only when selected. Display of the interactive graphical component is restricted to short periods of time when selections are available. Further, a selected electronic video file is played instead of the then currently playing electronic video file. Neymotin discloses none of this. In fact, Neymotins systems or parallel playing of video files is opposite the presently claimed system of playing files in series upon selection.”
	However, Neymotin performs the claimed features.  More specifically, Neymotin changes between videos upon user selection (0009).  The claim requires that a video is started or stopped for display upon user selection.  Regardless of whether or not the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)  Grant et al. (Patent No. US 9,332,285 B1), a virtual reality interactive story thread system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452